AFFIRM the Trial Court Order; and Opinion Filed April 1, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00567-CV

                        DARLENE C. AMRHEIN, Appellant
                                    V.
                     ATTORNEY LENNIE F. BOLLINGER AND
                  WORMINTON & BOLLINGER LAW FIRM, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02654-2017

   MEMORANDUM OPINION ON MOTION TO REVIEW TRIAL
   COURT ORDER SUSTAINING CONTEST TO APPELLANT’S
    STATEMENT OF INABILITY TO AFFORD COURT COSTS
                         Before Justices Whitehill, Molberg, and Nowell
                                  Opinion by Justice Molberg
       By order dated February 27, 2019, we construed appellant’s motion “to supplement this

court record” as requesting, in part, a review of the trial court’s order sustaining the contest to

appellant’s statement of inability to afford costs. As directed to do so by our February 27th order,

the trial court clerk and court reporter have filed a record of the trial court proceedings on

appellant’s claim of indigence. We have reviewed the record and conclude, under the applicable

abuse-of-discretion standard of review, the contest was correctly sustained. See Basaldua v.

Hadden, 298 S.W.3d 238, 241 (Tex. App.—San Antonio 2009, no pet.) (per curiam); Donalson v.

Barr, 86 S.W.3d 718, 719-20 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (per curiam).
       As reflected in the record, the court reporter filed a contest to appellant’s statement, and a

hearing was held. The parties were notified of the hearing, but appellant failed to appear and failed

to request a continuance.

       Texas Rule of Civil Procedure 145, which governs statements of inability to afford

payment of costs, places the burden of proof at a contest hearing on the party who filed the

statement. See TEX. R. CIV. P. 145(f)(5). Not having appeared at the hearing, appellant failed to

satisfy her burden of proof, and the trial court did not abuse its discretion in sustaining the contest.

See id. Accordingly, we affirm the trial court’s order.




                                                     /Ken Molberg/
                                                     KEN MOLBERG
                                                     JUSTICE



180567NF.P05




                                                 –2–